

115 HR 1234 IH: Domestic Research Enhancement Act of 2017
U.S. House of Representatives
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1234IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2017Mr. Meehan (for himself, Mr. Holding, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make certain contract research eligible for the
			 research credit.
	
 1.Short titleThis Act may be cited as the Domestic Research Enhancement Act of 2017. 2.Research credit expanded to make certain research eligible for the credit (a)In general (1)Section 41(b)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by adding at the end the following new subparagraph:
					
 (C)contracted research expenses.. (2)Section 41(b) of such Code is amended by adding at the end the following new paragraph:
					
						(5)Contracted research expenses
 (A)In generalThe term contracted research expenses means 35 percent of the in-house research expenses for the taxable year paid or incurred by the taxpayer contracted to do research, but only when the contracting taxpayer pays or incurs contract research expenses for such taxable year.
 (B)Funded research allowedFor purposes of this section, the prohibition contained in subsection (d)(4)(H) shall not apply. (C)Denial of double benefitThe amount of any in-house research expenses taken into account under this section (without regard to this paragraph) by a contracted taxpayer for a taxable year shall be reduced by the amount of in-house research expenses taken into account by such taxpayer under subparagraph (A) for taxable year..
 (b)Effective dateThe amendments made by this Act shall apply to taxable years ending after the date of the enactment of this Act.
			